Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 6/10/2022
Claim 6 has been cancelled
Claims 1-5 and 7-19 have been submitted for examination
Claims  1-5 and 7-19 have been allowed
Allowable Subject Matter
1.	Claims 1-5 and 7-19 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to controller includes a buffer in which N bits of data are stored, and a cyclic redundancy check 5controller configured to divide the N bits of data stored in the buffer into m data groups each including K bits of data, generate compressed data including K bits by processing data included in the m data groups, and generate a cyclic redundancy check code using the compressed data.

The prior art of record for example Berman teaches memory system includes a data channel, a controller configured to output a request across the data channel, and a memory device configured to store data and corresponding first parity, perform a decoding operation on the data to generate second parity in response to receipt of the request across the data channel, generate a difference from the first parity and the second parity, compress the difference, and enable the controller to access the data and the compressed difference to satisfy the request.

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A controller, comprising: a buffer in which N bits of data are stored; and a cyclic redundancy check controller configured to generate m data groups each including K bits of data by dividing wherein the cyclic redundancy check controller is further configured to count a number of selected data included in each of the m data groups and generate a plurality of count values respectively corresponding to the m data groups, each of the count values including J bits of data, J being a positive integer.”.
	Claims 2-5 and 7-10 depend from claim 1, are also allowable.
	Claim 11 is allowable for the same reasons as per claim 1.
	Claims 12-19 depend from claim 11, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112